PER CURIAM:
Jeffrey C. Payne appeals the district court’s order dismissing his civil suit alleging wrongful discharge and intentional infliction of emotional distress. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Payne v. Whole Foods Market, Inc., No. 5:11-cv-00226-BO (E.D.N.C. Sept. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.